Citation Nr: 1614359	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  10-43 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include depression or posttraumatic stress disorder (PTSD).
 
 2. Entitlement to service connection for a sleep disorder, to include sleep apnea and parasomnia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and P.E.


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire that denied entitlement to service connection for PTSD, claimed as depression; and obstructive sleep apnea, claimed as a sleep disorder. 

The Veteran testified before a Decision Review Officer (DRO) at RO in December 2010.  In addition, the Veteran and, P.E., testified before the undersigned via a videoconference hearing in November 2011.  Transcripts of both hearings are of record.

In February 2013, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The prior Board remand was for efforts to obtain the Veteran's complete personnel records and to obtain medical examinations and opinions regarding whether the claimed disabilities were related to service.  Although the remand instructions directed that the VA examinations be scheduled after the Veteran's complete personnel records were obtained, the VA examinations were performed before the personnel records were received.  Therefore, the examiners were not able to consider these relevant records when issuing the opinions.  Significantly, in rendering a negative nexus opinion, the VA PTSD examiner specifically noted that there was no evidence in the claims file of the disciplinary issues reported by the Veteran.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 App. 268, 271 (1998).  

The record also suggests that there may be relevant VA treatment records that have not been associated with the claims file.  In this regard, the March 2013 VA PTSD examiner referenced VA treatment records dated from November 2008 to September 2012; however, the most recent VA treatment records associated with the claims file are dated in October 2010.  These records are constructively of record and must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered); See 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated from October 2010 to September 2012 referenced by the March 2013 VA examiner and any current VA treatment records dated from September 2012 to the present.

2.  After all available records have been associated with the claims file, return the file, to include a copy of this remand, to the March 2013 VA PTSD examiner for an addendum opinion regarding the Veteran's acquired psychiatric disorders.  If the examiner who drafted the March 2013 opinion is unavailable, the opinion should be rendered by another mental health professional.  If the examiner recommends further examination, this should be arranged.

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  

After reviewing the claims file, to include the Veteran's personnel records received in May 2013, as well as any additional evidence received pursuant to development from this remand, the examiner must address whether the additional records impact any of the previous medical opinions provided in the March 2013 VA examination report and explain why or why not.

The examiner must provide reasons for any new opinion given.

3.  If, and only if, service connection is granted for an acquired psychiatric disorder, return the claims file, to include a copy of this remand, to the March 2013 VA Sleep Apnea examiner for an addendum opinion regarding the Veteran's sleep disorders.  If the examiner who drafted the March 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  

After reviewing the claims file, to include the Veteran's personnel records received in May 2013 and the addendum PTSD opinion, as well as any additional evidence received pursuant to development from this remand, the examiner should render an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that any that any of the Veteran's currently diagnosed sleep disorders, to include sleep apnea and parasomnia, is proximately due to or caused by the Veteran's acquired psychiatric disorder.

If not, is it at least as likely as not (i.e. 50 percent or greater probability) that any of the Veteran's currently diagnosed sleep disorders, to include sleep apnea and parasomnia, was aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's acquired psychiatric disorder.

If the examiner determines that the Veteran's sleep disorder is aggravated by a service-connected disability, the examiner should report the baseline level of severity of the sleep disorder prior to the onset of aggravation.  If some of the increase in severity of the sleep disorder is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner's report must reflect consideration of the Veteran's entire history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5.  If the claim is denied, issue a supplemental statement of the case.  Then the claims folder should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

